Citation Nr: 0947095	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to an increased disability rating for 
service-connected residuals of a right wrist fracture, 
currently evaluated 10 percent disabling. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1997 to March 2001.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of August 2005 and May 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

Procedural history

Service connection for a right hip disability was denied by 
the RO in an April 2001 rating decision, which the Veteran 
did not appeal. 

In January 2006, the Veteran filed to reopen the previously-
denied claim of entitlement to service connection for a right 
hip disability.  The claim was denied in the above-referenced 
May 2006 rating decision.  

Additionally, the RO denied the Veteran's service-connection 
claims for left and right knee disabilities and left and 
right ankle disabilities in the above-referenced August 2005 
and May 2006 rating decisions.  The RO also denied the 
Veteran's service-connection claim for a right leg disability 
in the May 2006 rating decision.  

Finally, the RO granted the Veteran's claim for service 
connection for residuals of a right wrist fracture in the May 
2006 rating decision; a 10 percent disability rating was 
assigned effective January 24, 2006.  

The Veteran disagreed with the denial of his request to 
reopen his right hip disability claim, the denial of his 
service-connection claims, and the assigned disability rating 
for his right wrist disability.  He has perfected an appeal 
as to all seven issues. 

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in November 2009.  He failed to 
report for the hearing.  The Veteran has provided no 
explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2009).

Issues not on appeal

In a July 2008 rating decision, the RO and denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran initiated but did not perfect an appeal 
through the submission of a timely substantive appeal [VA 
Form 9] as to the denial of his hearing loss claim.  
Accordingly, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A.         § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed April 2001 decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
right hip disability.

2.  The evidence associated with the claims folder subsequent 
to the April 2001 RO rating decision is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  

3.  The medical and other evidence of record indicates that 
the Veteran's right hip disability has existed continuously 
since his military service.

4.  The competent medical evidence of record does not support 
a finding that a right leg disability currently exists.

5.  The competent medical evidence of record does not support 
a finding that a right knee disability currently exists.

6.  The competent medical evidence of record does not support 
a finding that a left knee disability currently exists.

7.  The competent medical evidence of record does not support 
a finding that a right ankle disability currently exists.

8.  The competent medical evidence of record does not support 
a finding that a left ankle disability currently exists.

9.  The competent medical evidence of record indicates that 
the Veteran's service-connected right wrist disability is 
currently manifested by pain and limitation of motion.  
Dorsiflexion is from 0 to 42 degrees.

10.  The evidence does not show that the Veteran's service-
connected right wrist disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  The April 2001 RO decision which denied service 
connection for a right hip disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the April 2001 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for a right hip 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The Veteran's right hip disability was incurred in 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  A right leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

6.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

7.  A right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

8.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

9.  The criteria for a disability rating greater than 10 
percent for the Veteran's service-connected right wrist 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

10.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection a right leg disability, 
right and left knee disabilities, right and left ankle 
disabilities, and a right hip disability.  Implicit in his 
hip disability claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.  He also seeks an increased 
disability rating, greater than the currently assigned 10 
percent, for his service-connected right wrist disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied right hip 
disability claim unless such is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated December 11, 2006, which informed 
him that "the evidence must show that your service-connected 
condition has gotten worse."  

With respect to the Veteran's service connection claims, 
letters dated June 15, 2005, March 2, 2006 and the above-
referenced December 2006 VCAA letter informed the Veteran 
that the evidence must demonstrate "a relationship between 
your current disability and an injury, disease or event in 
service."

With respect to notice to the Veteran regarding new and 
material evidence, the June 2005 VCAA letter stated, "You 
were previously denied service connection for bursitis right 
hip.  You were notified of the decision on 04-26-01."  See 
the June 2005 VCAA letter, page 1; see also the March 2006 
VCAA letter, page 1.  The letter notified the Veteran that 
evidence sufficient to reopen his previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of    38 C.F.R. § 3.156(a).  Further, the 
letter specifically advised the Veteran of the reason why the 
RO originally denied his claim; namely, because there was 
"no pathology to render a diagnosis."  Accordingly, the 
notice requirements as specified by Kent v. Nicholson, 20 
Vet. App. 1 (2006) have been fulfilled.  In any event, 
because the Veteran's right hip claim is being reopened, any 
notification error with respect to new and material evidence 
under Kent is nonprejudicial.  

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claims and was 
advised of the provisions relating to the VCAA in the June 
2005, March 2006, and December 2006 letters.  Specifically, 
the Veteran was advised in the letters that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA Medical Centers and the Social 
Security Administration.  The letters indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  
The June 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the March 2006 and December 2006 VCAA 
letters respectively.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2005 letter, page 1;  see also the March 2006 
letter, page 2 and the December 2006 letter page 1.  However, 
the Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments [which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008], among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced December 2006 letter.  

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that a letter dated May 9, 2008 sent to the 
Veteran specifically referenced Vazquez-Flores v. Peake and 
advised him that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate his wrist disability through the use of diagnostic 
codes, specifically Diagnostic Codes 5214 [ankylosis of the 
wrist] and 5215 [limitation of motion of the wrist].

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements set forth in 
Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the December 2006 Dingess letter 
and May 2008 Vazquez letter, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in May 2007 and 
February 2009 supplemental statements of the case (SSOCs), 
after the Veteran submitted more evidence.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

With respect to the Veteran's previously denied right hip 
disability claim, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for all of the Veteran's claims, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the Veteran's service treatment records, 
VA and private treatment reports, and lay statements from the 
Veteran's employer and fiancé.  The Veteran was scheduled for 
a current VA examination of his service-connected wrist 
disability in December 2008.  As is discussed elsewhere in 
this decision, the Veteran did not report for the 
examination.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with QTC fee-based 
examinations in April 2006, September 2006, and December 2006 
in relation to his right wrist and right hip claims.  The 
reports of these examinations reflect that each examiner 
recorded the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board notes that the Veteran was not afforded a VA 
examination to address his claimed right leg, left and right 
knee, and left and right ankle disabilities.  
The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, a medical examination as to these five issues is 
unnecessary in this case because there is no objective and 
competent evidence of any diagnosis of any of the claimed 
leg, knee, or ankle disabilities [McLendon element (1)].  
Further, there is no evidence demonstrating that in-service 
injury to, or disease of the right leg, knees, or ankles 
occurred during the Veteran's active duty service [McLendon 
element (2)].  Under such circumstances, an examination is 
not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnoses, 
or evidence of in-service injury or disease as to the right 
leg, knees and ankles.

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran 
has retained the services of a representative.  He has been 
accorded the opportunity to present evidence and argument in 
support of his claims, and failed to report to his scheduled 
hearing before a VLJ in November 2009.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a right hip 
disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
January 2006, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

Finality of previous decision/receipt of new and material 
evidence 

The Veteran's prior claim of entitlement to service 
connection for a right hip disability was denied in April 
2001 in essence because the record at that time did not 
include evidence of a currently diagnosed right hip 
disability.  By extension there was no evidence of any 
relationship between the Veteran's claimed hip disability and 
his military service.  Hickson elements (1) and (3) were not 
met.  

The April 2001 RO decision was not appealed and therefore is 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).  
As explained above, the Veteran's right hip claim may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted [i.e. after April 2001] evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of a currently diagnosed 
right hip disorder, and whether there is evidence of a 
medical nexus between the Veteran's claimed current disorder 
and his military service.  See Evans v. Brown, 9 Vet. App. 
273 (1996) [there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim].

The Board finds that recently submitted medical evidence 
demonstrates that the Veteran has a current right hip 
disability, namely trochanteric bursitis, as well as right 
performis muscle syndrome.  See a December 29, 2005 private 
treatment report of Dr. M.R.; see also the September 2006 QTC 
fee-based examination report, page 2.  Additionally, the 
September 2006 QTC examiner noted the Veteran's report that 
his hip condition "has existed since March 1998," when he 
injured it jumping from a Blackhawk helicopter.  See the 
September QTC fee-based examination report, page 1.  

For the sole purpose of establishing whether new and material 
evidence has been submitted, the credibility of the Veteran's 
and the QTC examiner's statements, although not their weight, 
is presumed.  See Justus, supra.  The new medical evidence 
described above relates to the unestablished facts necessary 
to substantiate the Veteran's claim [i.e., a current 
disability and a medical relationship between the Veteran's 
current disability and military service], and presents a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2009).  Accordingly, the Board finds that 
there is new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a right hip 
disability.  The claim is accordingly reopened.  

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
Veteran's claim on a de novo basis.  See the October 2006 SOC 
and February 2009 SSOC.  Thus, there is no prejudice to him 
in the Board's consideration of his claim on the merits.  



(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
VA's efforts to do so have been described above.  In any 
event, any potential error on the part of VA in complying 
with its statutory duty to assist has essentially been 
rendered moot by the Board's grant of the benefit sought on 
appeal.

(iii.) Standard of review

The regulations outlining the standard of review utilized by 
VA in evaluating a claims on a de novo basis have been set 
out above.  

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As noted above, the Veteran has been recently diagnosed with 
trochanteric bursitis of the right hip, as well as right 
performis muscle syndrome.  See the Veteran's December 29, 
2005 private treatment report of Dr. M.R.; see also the 
September 2006 QTC fee-based examination report, page 2.  
Accordingly, Hickson element (1), current disability, is 
satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records clearly 
demonstrate that the Veteran sustained an 
in-service injury to his right hip in 1998 upon landing after 
a parachute jump from a helicopter.  See an August 21, 1998 
Chronological Record of Medical Care.  
The Veteran received in-service diagnoses of "trochanteric 
bursitis" and "chronic hip pain."  See an August 20, 2000 
Internal Medicine Report; see also a March 7, 2000 
Chronological Record of Medical Care.  Accordingly, in-
service injury is also demonstrated, and Hickson element (2) 
is satisfied.  

Finally, with respect to Hickson element (3), medical nexus, 
the Board believes that service connection may be granted 
based on continuity of symptomatology.  
See 38 C.F.R. § 3.303(b), discussed above.

The Veteran was first diagnosed with right hip bursitis in 
1998 following his in-service fall.  Subsequent service 
treatment records dated through 2001 demonstrate continued 
complaints of, and treatment for, chronic right hip pain.  
Crucially, the Veteran made no delay in filing a claim for 
service connection based on his right hip pain after he 
separated from service in 2001.  Indeed, he filed his 
original claim for right hip bursitis in March 2001, just one 
month after his separation.    

Although an April 2001 QTC examiner found no pathology to 
render a diagnosis for a right hip disability, all subsequent 
private treatment records and QTC examination reports 
assessing the Veteran's hip note the presence of a chronic 
right hip disability.  The Veteran has specifically indicated 
that his right hip disability began in service, and has 
continuously caused him discomfort and pain for all times 
since.  No medical evidence of record contradicts the 
Veteran's statements, to include the April 2001 QTC 
examiner's report, which specifically noted the Veteran's 
complaint of "daily ache in the right hip to the lateral 
side over the trochanter."  

In addition, as was alluded to above, the September 2006 QTC 
examiner noted the Veteran's report that his hip condition 
"has existed since March 1998," when he injured it jumping 
from a Blackhawk helicopter.  

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has experienced right 
hip pain on a continuous basis since leaving military 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Continuity of symptomatology is therefore 
established.  Element (3), and therefore all elements, has 
been satisfied.  The benefit sought on appeal, service 
connection for a right hip disability, is accordingly 
allowed.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

Because these issues involve the application of identical law 
to virtually identical facts, for the sake of economy the 
Board will address them together.

Relevant law and regulations

The law and regulations generally pertaining to service-
connection claims have been set forth above and will not be 
repeated.

Current disability 

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to crucial Hickson element (1), current 
disability, no medical evidence in the record on appeal 
indicates the Veteran currently has any right leg, right or 
left knee, or right or left ankle disabilities.  In 
particular, there are no post-service outpatient treatment or 
other medical records which document any of the claimed 
disabilities.  The Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits]. 

The Board acknowledges that the Veteran complained of 
stiffness and pain in his knee in December 2005.  He also 
complained of "pain that goes down his leg" in May 2008.  
See reports of Dr. M.R.  Crucially, however, no diagnosis was 
rendered.  Indeed, upon examination, Dr. M.R. diagnosed no 
knee or leg disability.                              See the 
December 29, 2005 and May 15, 2008 private treatment reports 
of Dr. M.R. respectively.    
  
The board wishes to make it clear that it does not disbelieve 
the Veteran's reports that he may experience occasional lower 
extremity discomfort.  However, symptoms such as pain alone 
are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

To the extent that the Veteran himself believes that he has a 
current right leg disability, right and left knee 
disabilities, and right and left ankle disabilities, it is 
well established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992)    see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his service-connection 
claims are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In the absence of any diagnosed leg, knee, or ankle 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met as to each 
issue, and all five of the Veteran's claims fail on this 
basis alone.

For the sake of completeness, with respect to Hickson element 
(2), the Board will separately address in-service disease and 
injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a chronic bilateral 
knee, ankle, or right leg disability was present in service.  
The Veteran's in-service treatment reports were pertinently 
negative with respect to any disease affecting the Veteran's 
leg, knees, or ankles.  Accordingly, in-service disease is 
not shown.  

Concerning in-service injury, the Veteran contends that he 
caused injury to his leg, knees, and ankles though impact 
from jumping and landing multiple times as a parachutist in 
service.  See the Veteran's substantive appeal (VA Form 9), 
received by the RO on November 14, 2006.  The Board 
recognizes that the Veteran is a recipient of the Parachutist 
Badge.  Crucially, however, the Veteran's service treatment 
records fail to demonstrate that the Veteran suffered any 
injury thereby, other than the above-referenced right hip 
disability for which the Board has already awarded service 
connection.  

At the above-referenced December 29, 2005 private treatment 
consult with Dr. M.R., the Veteran reported that he sustained 
a stress fracture in his hip and knee when he fell from the 
helicopter in service.  While the hip injury [although 
evidently not a stress fracture] is well documented in the 
Veteran's service treatment records, the records are 
pertinently silent as to any knee injury sustained in 
connection with his in-service fall.  

In short, there is no evidence in the Veteran's service 
treatment records indicating that the Veteran sustained any 
injury to his knees, ankles, or leg at any time.  
Accordingly, Hickson element (2), in-service disease or 
injury, has not been met, and the Veteran's claims fail on 
this basis as well.  

Finally, with respect to Hickson element (3), medical nexus, 
there is no competent medical evidence of a relationship 
between the claimed right leg, knee, and ankle disabilities 
and the Veteran's service.  In light of the lack of any 
current diagnosis and the lack of any in-service injury or 
disease, medical nexus would be an impossibility.

Accordingly, Hickson element (3) has not been met, and the 
five claims fail on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for entitlement to service connection 
for a right leg disability, right and left knee disabilities 
and right and left ankle disabilities, as all three Hickson 
elements have not been met as to each issue.  Accordingly, 
the benefits sought on appeal are denied.

7.  Entitlement to an increased disability rating for 
service-connected residuals of a right wrist fracture, 
currently evaluated 10 percent disabling. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

In October 2006, the Veteran disagreed with the initially 
assigned disability rating for his service-connected right 
wrist claim.  In Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the Court held that "staged" ratings may be 
assigned for separate periods of time based on facts found.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, 
the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Service treatment records indicate that during active duty 
the Veteran fractured his right wrist.  The Veteran's 
service-connected right wrist fracture residuals are rated 10 
percent disabling under Diagnostic Code 5215 [limitation of 
motion of the wrist].  

The medical evidence of record includes two QTC examination 
reports dated in April and December 2006, which indicate that 
that the Veteran's right wrist has limited range of motion, 
with dorsiflexion of 42 and 50 degrees respectively. [Normal 
dorsiflexion is to 70 degrees.  See 38 C.F.R. § 4.71a, Plate 
I.]  The Board concludes that Diagnostic Code 5215 
[limitation of motion of the wrist] is most appropriate, 
because it is precisely congruent with the Veteran's 
disability.

The Board additionally concludes that Diagnostic Code 5214 
[wrist, ankylosis of], which is the only other diagnostic 
code which specifically references the wrist, is not 
appropriate for application in this case because there is no 
evidence of ankylosis in the record.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although the Veteran evidences a decreased range of 
motion of the wrist, the medical evidence of record fails to 
demonstrate the presence of any ankylosis.

The Board has considered rating the Veteran's disability 
under Diagnostic Code 5003 [arthritis].  However, arthritis 
in the right wrist is not noted on any x-ray reports of 
record, as is required for evaluation under Diagnostic Code 
5003.  Although Dr. M.R. did note that the Veteran had 
"osteoarthritis" of the right wrist [see the Veteran's May 
12, 2008 private treatment report of Dr. M.R], x-rays taken 
in April 2006, December 2006, and February 2007 were 
pertinently negative as to the existence of any arthritis.  
See the April and December 2006 QTC examiner's reports 
respectively; see also the February 9, 2007 private treatment 
report of M.S.O., D.O.  

In any event, even if arthritis existed, it would be rated 
based on limitation of motion, i.e., under Diagnostic Code 
5215.   See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).   

The Veteran has also been diagnosed with "lateral 
epicondylitis," "radial tunnel syndrome," and "carpal 
tunnel syndrome."   See the February 9, 2007 Clinic Note of 
M.S.O., D.O.  Crucially, however, no medical evidence of 
record links any of these diagnoses with the Veteran's 
service-connected right wrist fracture residuals.  

The board will therefore rate the Veteran's service-connected 
disability under 
Diagnostic Code 5215.

Specific schedular criteria

Diagnostic Code 5215 [wrist, limitation of motion of], calls 
for the assignment of a 10 percent disability rating with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  The Board observes that the 10 percent 
rating is the maximum rating provided under Diagnostic Code 
5215.

Analysis

Preliminary matter -  the Veteran's failure to report for 
examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2008).

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, the 
RO scheduled the Veteran for a VA examination to take place 
on December 4, 2008 to evaluate the current severity of the 
Veteran's right wrist disability.  The Veteran was notified 
of the date of this examination via a November 25, 2008 
letter.  
He failed without explanation to report for the scheduled 
examination.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2008)] for failing to report for a 
scheduled examination.  Neither the Veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the Veteran's failure to report to his December 
2008 VA examination.  No cogent reason has been provided for 
the Veteran's absence, and he has not since requested that 
the examination be rescheduled.    

The Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for the VA examination has not been shown.  

Because this is a Fenderson type case, the claim must be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655; see also Turk v. Peake, 21 Vet. App. 565 (2008).

Schedular rating

As noted, the Veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5215.  A 10 percent 
disability rating is the highest schedular rating available.  
As such, the Board is unable to grant a higher schedular 
rating.

DeLuca consideration

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and recognizes the lay statements of 
the Veteran's fiancé, who noted that the Veteran has trouble 
with "day to day tasks" such as lifting up children and 
rotating his hand.  See DeLuca, supra; see also the April 19, 
2006 statement of the Veteran's fiancé and the April 19, 2006 
statement of the Veteran's employer [also noting the 
Veteran's difficulty in doing heavy lifting.]

Setting aside the fact that as noted above the Veteran has 
other, non service-connected disabilities of his upper 
extremities, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under Diagnostic Code 5215.  

Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Fenderson considerations

As mentioned above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, a maximum 10 percent rating has been assigned 
to the Veteran's right wrist disability, effective the date 
of service connection, January 24, 2006.  The medical 
evidence of record shows that throughout the appeal period 
the Veteran's right wrist disability has remained stable, 
manifesting as complaints of pain and limitation of motion.  
The Veteran has not evidenced symptomatology warranting a 
disability rating other than the currently-assigned 10 
percent.  Accordingly, staged ratings are not applicable.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right wrist disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disabilities, principally pain with limitation 
of motion, is specifically contemplated under the appropriate 
ratings criteria under Diagnostic Code 5215.  Accordingly, 
the Board finds that the Veteran's disability picture has 
been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment   See 
38 C.F.R. § 3.321(b)(1).  

With respect to hospitalization, the record does not show 
that the Veteran has required frequent hospitalizations for 
his service-connected right wrist disability.

With respect to marked interference with employment, the 
Veteran is somewhat limited by his right wrist disability, as 
noted by the Veteran's employer in the above-referenced April 
16, 2006 statement.  Crucially, however, the April 2006 QTC 
examiner noted that the Veteran's wrist disability "did not 
result in any lost time from work."  See the April 2006 QTC 
examiner's report, page 1.  

The Veteran's disability is appropriately compensated via the 
10 percent rating which is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Marked interference with 
employment is not demonstrated.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's right shoulder disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating greater than the 
currently assigned 10 percent for the Veteran's service-
connected right wrist disability is not warranted.  


ORDER

Entitlement to service connection for a right hip disability 
is granted.

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.
 
Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an increased disability rating greater than 10 
percent for service-connected residuals of a right wrist 
fracture is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


